Title: To George Washington from Benedict Arnold, 12 September 1780
From: Arnold, Benedict
To: Washington, George


                        

                            
                            Dear Sir
                            Head Quarters Robinson’s House Sept. 12th 1780
                        
                        Last Night I had the Honor to receive Your Excellencies Favor of Yesterday inclosing a Copy of a Council of
                            War held the 6th.
                        I will endeavour agreeable to Your Excellency’s request, to transmit my Opinion on the Matters submitted by
                            the Time required: I sincerely wish the Situation of our Affairs would admit my giving it with more Decission than I am
                            able to do at present.
                        The Order contained in the Postcript of Your Excellency’s Letter of the 7th to send the Eight Bargemen of
                            Colo. Putnam’s regiment to join their regiment, I conceive to be on a supposition of their being idle at West Point; I beg
                            Leave to observe, that they are now employed as my Bargemen; That all the Militia Oarsmen had previous to the receipt of
                            the Order been draughted & sent to different Commands, at Kings ferry and elsewhere, so that it is out of my Power
                            to procure a proper Crew for my Barge—For which reasons I have thought proper to detain them, until I receive Your
                            Excellency’s further Orders on the subject. I take the Liberty of inclosing Extract of a Letter from Colo. Hay of the 9th
                            respecting Flour &ca. I sincerely wish he may succeed in his Endeavours to procure Flour (of which I am very
                            doubtful) in the Quantities he has requested; As I believe the requisition larger than, (when all others are answered,)
                            the State can comply with.
                        About thirty Batteaumen mentioned in Colo. Hays Letter, were sent down with Captn Denny to Kings ferry: As in
                            Case of an Evacuation of those Posts, Colo. Livingstons Garrison with the Troops sent down will be sufficient to mann the
                            Batteaus. I think it will be best to order the Batteaumen to be sent to Fish Kill.
                        Your Excellency’s Genl Orders of the 28th & 30th ult. from the Adjutant General, were received last
                            Evening & published in my Orders of this Day. I have the Honor to be with the highest Sentiments of reguard
                            & Esteem Your Excellency’s Affectionate & Obed. Hble Servt
                        
                            B. Arnold

                        
                     Enclosure
                                                
                            
                                Dear Genl
                                Paughkeepsie 9th September 1780
                            
                            I have given the strictest Orders to the Purchasers of Hay to receive none but what is really
                                merchantable; We must be extremely saving of that Article, as there has been no Year since the War began in which so
                                great a General Scarcity thereof has prevailed; at least in this State, it should I think be strongly inforced on the
                                Quarter Master General to procure as large Supplies both of short Forage & Hay from Connecticut, as their own
                                Wants will inable them to grant.
                            I have taken the Liberty of laying before the Legislature, now Sitting here, Hints of sundry Laws
                                necessary to be inacted for the Benefit of both Quarter Masters & Commissary’s Departments, My Letters on
                                these Subjects have been committed, & will I hope have some Good Effects, Amongst others Matters I have
                                endeavoured to propose a Mode for Obtaining forty thousand Barrels of Flour above the Quota demanded by Congress,
                                without distressing the Inhabitants.
                            As the Batteaumen sent down by your Orders serve as Waggoners, & are the only fatigue Men we
                                have, I must request You to send them back as soon as they can be conveniently spared.
                            I am there for on my Way to the New Hampshire Grants, in Hopes of inducing the Good Peoples there, on the
                                Credit of the Continent, to furnish me with a Quantity both of Cattle & Grain. The task I know is arduous
                                & shall therefore not be surprized if I am disappointed in my Expectations. I am &ca
                            
                        (Copy) Udny Hay
                        
                    